Citation Nr: 1508910	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-03 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 30 percent for right knee instability and higher than 10 percent for limitation of extension of the right knee.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Virginia A. Noble, Attorney at Law

ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 and August 2011 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The March 2011 rating decision granted service connection for PTSD, awarding a 30 percent rating; continued the 30 percent rating for post-operative residuals medial meniscectomy right knee with pain on weight bearing; continued the prior denial of service connection for a left knee condition; and deferred the issue of service connection for a low back condition.  The August 2011 rating decision confirmed and continued a prior denial of service connection for degenerative joint disease of the lumbar spine.  By a December 2012 rating, a 10 percent rating was granted for right knee limitation of extension, separate from the 30 percent rating based on instability.  Consequently, the Board will address both ratings for the knee as both have been treated as residuals of the meniscectomy.

The Veteran had originally indicated that he wished to be heard at a Board hearing at the RO.  See February 2013 VA Form 9.  He withdrew that request in August 2014.

(The issue of service connection for left knee disability is addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  The Veteran's PTSD has been characterized by flashbacks, nightmares, insomnia, impaired mood, social isolation, and irritability; it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  The Veteran's right knee disability is characterized by pain, crepitus, some limitation of extension, a noncompensable limitation of flexion, and a small, nonpainful, superficial scar, but not ankylosis; his instability is severe.

3.  The evidence received since a December 1982 decision, pertains to the basis of the prior (April 1978) denial on the merits and raises a reasonable possibility of substantiating a claim of service connection for a low back disability.

4.  The Veteran's lumbar spine arthritis is likely attributable to his period of military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a rating higher than 30 percent for right knee instability or higher than 10 percent for limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5257, 5260-5261 (2014).

3.  New and material evidence has been received with respect to the claim of service connection for a low back disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The Veteran has a lumbar spine arthritis that is likely the result of an injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

PTSD

As noted in the introduction, the Veteran was granted service connection for PTSD in the March 2011 rating decision on appeal.  At that time, he was assigned a 30 percent rating, effective October 6, 2008.  He has appeal this initial rating.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

In September 2000, the Veteran endorsed some PTSD symptoms, including flashbacks, occasional nightmares, and hypervigilance.  He was sleeping four to six hours per night, which was considered pretty good for him.  He denied symptoms of depression, suicidal ideation, homicidal ideation, and auditory or visual hallucinations.  A mental status examination found the Veteran alert, oriented, pleasant, and cooperative.  He made good eye contact and had no psychomotor abnormalities.  His speech was normal in rate, volume, tone, and latency.  His thought process was linear goal-directed no circumstantiality tangentiality, looseness of associations or flight or ideas.  His mood was euthymic and his affect was reactive.  His insight and judgement were fair.  While a veteran's rating on the Global Assessment of Functioning (GAF) scale is not dispositive, the Board notes that he was assigned a GAF score of 60, which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

An April 2010 Mental Status examination found the Veteran alert and oriented times three.  His speech was unremarkable.  His eye contact was fair.  He described his mood as "it's tough, the PTSD wears on you."  His affect appeared constricted.  He appeared cooperative during the interview.  His thought processes were linear.  He reported no suicidal ideation, homicidal ideation, auditory or visual hallucinations, or delusions.  His insight, judgement, and cognition were intact.  His GAF score remained 60.

A January 2010 VA treatment record described the Veteran's PTSD as severe, marked most prominently by daily/nightly reexperiencing of his trauma and severe social isolation.  Nevertheless, his GAF score remained 60.  He reported both daytime and nighttime re-experiencing usually visions or nightmares for the past 35 years.  His sleep was extremely fragmented and despite being in bed for five to seven hours, he reported only getting three to four hours of sleep. The Veteran also endorsed significant isolation.  He continued to work as a machinist, but went for days at the shop without speaking to anyone.  He noted that he had no significant relationships with family, other than his wife, or friends.  He had difficulty relating to anyone and feared that people think of him badly for participating in the war.  With regard to depression, the Veteran stated that he was actually doing better than in the past.  His last inpatient psychiatric hospitalization was in 1997, following a suicide attempt.  He noted that he had not thought about suicide in many years.  He denied any recent changes in appetite, concentration, memory, energy, or decreased interest.  He denied any history of manic symptoms, auditory or visual hallucination, or homicidal ideations.  Mental status examination found the Veteran alert and fully oriented.  He was well-groomed with good eye contact.  He had no abnormal movements and his speech was regular in rate and rhythm.  His mood was okay and his affect was down.  His thought processes were logical and goal-directed.  He denied suicidal and homicidal ideation, plan, or intent.  He denied auditory and visual hallucinations.  No delusions were apparent.  His insight and judgement were good.  His cognition was grossly intact.

The Veteran underwent a VA examination in February 2011 in conjunction with this claim.  The examiner found that the Veteran's PTSD resulted in occupational decrease in work efficiency, and there were intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning (routine behavior self-care and conversation normal): impact of PTSD limited to diminished personal quality of live (depressed mood, anxiety, sleeplessness) and to his social network (no relationship with siblings, stress in marriage).  Psychiatric examination found the Veteran clean, neatly groomed, and casually dressed.  His speech was spontaneous.  His psychomotor activity was tense.  His attitude was cooperative but suspicious.  His affect was constricted.  His mood was dysphoric.  He was fully oriented.  His attention was intact.  His thought process was unremarkable.  His thought content reflected ruminations.  He understood the outcome of his behavior and understood that he has a problem.  His intelligence was average.  He had no delusion, hallucinations, obsessive/ritualistic behaviors, panic attacks, homicidal or suicidal thoughts.  He had sleep impairment in that it usually takes at least 30 minutes to fall asleep.  In past two weeks he got out of bed three or four times due to sleeplessness.  He woke two or three times a night and tried to go back to sleep.  He reported six episodes of middle insomnia in the previous two weeks and five episodes of terminal insomnia.  He reported inappropriate behavior related to a short temper.  Specifically, he had yelled at his wife three or four times in the past month.  He interpreted proverbs correctly.  He had fair impulse control and no episodes of violence, but yelled at wife and once every 6 months gets angry at work.  His first marriage lasted 10 years and he was currently (since 1981) in his second marriage.  He reported ups and downs in his marriage and a good relationship with his step-daughters.  He reported having no friends and no contact with his family of origin.  His only socialization was through work.  He had no hobbies or leisure pursuits; would isolate himself and watch television or go to work.  His memory was normal.  He was able to maintain minimum personal hygiene.  He had daily mild to moderate symptoms, but no problems with activities of daily living, no impact on occupational functioning, and no lost time from work in last 12 months due to PTSD.  His GAF score was 51, which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM- IV.

A December 2011 VA treatment record notes nightmares, flashbacks, and chronic pain.  His sleep ranged from six hours on a good night to two or three hours on a bad night.  He denied suicidal or homicidal ideation, but reported some frustration.

In his February 2013 VA Form 9, the Veteran argued that the Statement of the Case dated December 12, 2012, did not properly evaluate the severity of his PTSD and depression symptoms and they had significant negative effects on most aspects of his life.

Based on the above, the Board concludes that the preponderance of the evidence is against the assignment of disability rating in excess of the assigned 30 percent for the Veteran's PTSD.  The Veteran's symptoms include flashbacks, nightmares, insomnia, impaired mood, social isolation, and irritability.  He has a remote history of suicidal thoughts and actions, with his last hospitalization ten years prior to his claim of service connection, but his disability is not found to currently affect his ability to function under the ordinary conditions of daily life.  His current symptoms suggest occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as required for a 30 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  These symptoms are not akin to problems causing occupational and social impairment with reduced reliability and productivity necessary for a 50 percent disability evaluation.  See id.  Despite his symptoms, the Veteran has retained full-time employment and had a generally good relationship with his wife of more than 30 years and his step-daughters.  To the extent that it was recorded, his GAF score has remained in the moderate range for the entirety of the claim period.  He has not displayed any other symptom that would support a finding of occupational and social impairment with reduced reliability and productivity.  In other words, he has not experienced problems similar to those contemplated by the 50 percent rating, like panic attacks more than once a week, difficulties with speech, difficulty understanding, significant memory problems, impaired judgment, or impaired abstract thinking, etc.  Thus, the Board concludes that the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent.  38 C.F.R. § 4.7.

Right Knee Disability

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the Veteran has been service connected for right knee disability since 1970.  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of review beginning one year prior to his claim for increase.  Thus, the Board will consider whether a staged rating is appropriate.

The Veteran is currently rated under Diagnostic Code 5257 for instability of the right knee.  38 C.F.R. § 4.71a.  Under this diagnostic code, the current 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability.  Id.

If the criteria for a compensable rating under both Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  A claimant who has both instability of the knee and arthritis may be rated separately under Diagnostic Codes 5257 and 5003.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

Limitation of motion of the knee is evaluated under Diagnostic Code 5260 (for limitation of flexion) and Diagnostic Code 5261 (for limitation of extension). If the criteria for a compensable (10 percent or more) rating under both these diagnostic codes are met, separate ratings can be assigned. VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).  If limitation of motion of the affected joint is not compensable, a 10 percent rating is applicable for noncompensable limitation of motion confirmed by findings such as swelling, muscle spasm, or painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of motion of the knee is zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II. For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011)(holding that that pain without associated functional impairment did not constitute additional limitation of motion under DeLuca).

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 dictates that extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The record shows the Veteran's continued complaints of right knee pain.  See e.g., January 2010 VA treatment record.  A private treatment record dated in October 2007 noted range of motion from 10 degrees of extension to 90 degrees of flexion in both knees. 

In June 2009, the Veteran underwent an examination in conjunction with this claim.  At that time, his right knee symptoms included crepitation, clicks or snaps, and grinding.  He had no bumps consistent with Osgood-Schlatter's disease, mass behind the knee, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormality.

In July 2009, the Veteran also underwent a scar examination, which found a .2 cm x 7 cm vertical scar on his knee cap.  This scar was superficial and not painful.  There were no signs of skin breakdown, no inflammation, no edema, no keloid formation, and no other disabling effects.  This scar had no significant occupational effects.

In January 2010, the Veteran was noted to have bilateral knee tricompartmental osteoarthritis.  He wore bilateral knee braces and had a well healed right knee medial scar.  He had patellar grind and bilateral crepitus without effusion, erythema, or warmth.  His reflexes were normal and his dorsalis pedis and posterior tibial pulses were palpable.  His muscle strength was 3-4/5 in quadriceps and hamstrings. His knee was tender to palpation and he had medial and lateral joint line tenderness.  His active range of motion of the right knee was from zero to 30 degrees.  His passive range of motion was from zero to 100 degrees.  McMurray testing was negative.  He had varus/valgus stability.

At the time of his April 2010 musculoskeletal exam, the Veteran was wearing bilateral knee braces.  He had bilateral crepitus without effusion, erythema, or warmth.  His reflexes were normal and his dorsalis pedis and posterior tibial pulses were palpable bilaterally.  His muscle strength was 4/5 in quadriceps and hamstrings bilaterally.

The Veteran underwent another VA examination in January 2011.  At that time, he reported worsening right knee pain and falls.  His right knee symptoms included pain, weakness, and grinding sensation, but not deformity, giving way, instability, stiffness, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusion, symptoms of inflammation, flares, incapacitating episodes.  He had an antalgic gait and abnormal shoe wear pattern.  He was unable to stand for more than a few minutes or walk more than a few yards.  The examiner found bony joint enlargement, crepitus, tenderness, pain at rest, weakness, abnormal motion, guarding of movement, grinding, meniscus abnormality, and a scar on the medial aspect of knee from medial meniscectomy.  This scar was 7 cm x 1 cm, with no skin breakdown or tenderness.  This scar did not prevent motion of joint.  The examiner did not find bumps consistent with Osgood-Schlatter's disease, mass behind the knee, patellar abnormality, abnormal tendons or bursae.  The Veteran's range of motion for the right knee was from five to 90 degrees with objective evidence of pain.  Confusingly, this examiner then stated that the Veteran's extension was limited by ten degrees.  There was additional limitation of motion after three repetitions, resulting in a range of motion for the right knee of five to 78 degrees.  There was no ankylosis.  The Veteran was employed full time and reported having lost 6 weeks in past 12 months due to his right knee condition.  His right knee disability prevented exercise, sports, recreation, and traveling, severely limited chores, shopping, and driving; moderately limited dressing.

As the Veteran's service-connected disability is post-operative residuals, medial meniscectomy, the Board first considered his claim under the relevant diagnostic code, DC 5259.  The Veteran's meniscectomy residuals have included pain and crepitus.  Under DC 5259, symptomatic removal of the meniscus warrants no more than a 10 percent rating, which is already contemplated by the limitation of extension code, a code that also requires consideration of pain.  See 38 C.F.R. § 4.71a, DC 5259.  

The Veteran was awarded a separate 10 percent rating for limitation of extension in December 2012.  To the extent that limitation of extension is shown, the October 2007 private treatment noted limitation of extension to 10 degrees and the January 2011 VA examination noted limitation of extension to 10 degrees.  This is consistent with the criteria for a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5261.  A higher rating for limitation of extension would require extension limited to 15 degrees or more.  See id.  There is no evidence of that degree of limitation even after repetitive testing.  Thus, a rating higher than 10 percent is not warranted for limitation of extension.

The record also shows some limitation of flexion.  Generally, however, his range of motion testing resulted in flexion measurements well above the 45 degrees required for a compensable rating.  See 38 C.F.R. § 4.71a, DC 5260.  The exception is his active range of motion testing in January 2010, in which his flexion was limited to 30 degrees.  Despite this, passive range of motion testing showed 100 degrees of flexion.  Given this staggering difference, this outlying measurement is found less probative than the remaining measurements that are more consistent in showing lesser limitation of flexion.  As such, the Board finds that the Veteran's limitation of flexion is insufficient to warrant a separate compensable rating.

As for instability, the Veteran has been awarded a 30 percent rating, which is the highest schedular rating assignable for this disability.  Diagnostic Code 5257.  Given the paucity of evidence showing instability that is even moderately disabling, the Board finds that a higher rating is not warranted.

Finally, the Board has also considered whether the Veteran's associated right knee scar warrants a separate compensable rating.  This scar is not located on the Veteran's head face or neck.  See 38 C.F.R. § 4.118, DC 7800.  It is not painful or unstable.  See 38 C.F.R. § 4.118, DC 7804.  The total area of the scar was less than 39 square cm (6 square inches).  See 38 C.F.R. § 4.118, DCs 7801-7802.  Additionally, it does not limit function.  Thus, the Veteran's right knee scar does not meet any of the requirements for a separate compensable rating under 38 C.F.R. § 4.118, DCs 7800-7802, 7804. 

Extraschedular Considerations

The Board must also determine whether any of the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  Indeed, the discussion above addresses the Veteran's symptoms and their severity within the context of the applicable rating criteria.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, including additional social and occupational impairment for PTSD and ankylosis for the right knee disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Low Back Disability

The Veteran was originally denied service connection for a low back disability secondary to service-connected right knee disability in an April 1978 rating decision.  This denial was based on a finding that the evidence did not appear to show any great disability, if any, in this area.  The Veteran's previous attempts to reopen this claim were denied in March 1979 and December 1982 rating decisions for no new and material evidence.

The evidence received since that last denial includes a current diagnosis of the Veteran's back disability and medical opinions linking his back disability to his military service.  Thus, new and material evidence has been received that relates to an unestablished fact and may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the criteria for reopening a claim of service connection for a low back condition have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Turning to the underlying question of service connection, a successful claim must include competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

As noted above, the record shows current diagnoses of degenerative disc disease, degenerative joint disease, lumbosacral spine osteopenia, osteophytosis, and pseudospondylolisthesis of L5.  Additionally, his service treatment records show complaints of back pain in March 1968 and a notation of back trouble on the Veteran's December 1969 report of medical history (at the time of his separation examination), which was described as occasional backaches that had not been much of a problem since basic combat training.

The remaining question is whether there is a causal link between the Veteran's in-service back complaints and his current disability.  In this case, the record contains both positive and negative opinions on this matter.  In a September 2009 letter, the Veteran's private doctor, Dr S.R.J., noted that the Veteran had been her patient since 2002 and, after a review of his medical history and service medical records, it was more likely than not that his current and on-going pain issues were a result of back and knee injuries that occurred during his time in the service.  No additional rationale was given.  A May 2011 VA opinion found that the Veteran's back pain began in service and had continued since that time; therefore it was at least as likely as not that his back problem was caused by or the result of his injury in service.  A June 2011 examiner found that the Veteran's present low back problems were as likely as not a continuation of the inservice problems, noting the in-service complaints and the 1981 x-ray findings that were consistent with early degenerative joint disease.  By contrast, the July 2011 examiner found that degenerative disc disease, degenerative joint disease, lumbar spine osteopenia, osteophytosis, and pseudospondylolisthesis of L5 were not a continuation of the March 1968 back pain.  This opinion sought to clarify that no injury was documented in service and noted the gaps in the Veteran's complaints of back pain and the Veteran's previous contention that his low back pain was caused by his service-connected right knee disability.  Thus, the record seems to be in relative equipoise on the question of whether the current low back disability, at least as to arthritis, is traceable to in-service injury.  Because reasonable doubt is to be resolved in the claimant's favor, an award of service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A rating higher than 30 percent for PTSD is denied.

A rating higher than 30 percent for right knee instability or higher than 10 percent for right knee limitation of extension is denied.

New and material evidence having been received, the claim of service connection for a low back disability reopened; the appeal on this question is granted.

Service connection for lumbar spine arthritis is granted.


REMAND

The Veteran is claiming left knee disability secondary to his service-connected right knee disability.  Specifically, he believes that his right knee disability caused him to favor that knee resulting in an abnormal gait and abnormal weightbearing, which in turn led to his current left knee disability.  A May 2009 VA examiner noted a normal gait.  This examiner then opined that the Veteran's left knee disability was not caused by, or aggravated beyond its natural progression by the right knee disability.  This examiner reasoned that it was not medically logical to attribute problems in one knee to problems in the other as problems in one knee usually results in resting both knees.  This is in direct conflict with the lay history provided by the Veteran.  Additionally, the June 2011 right knee examination shows an analgic gait, which was not noted at the time of the May 2009 examination.  Thus, a new opinion that more accurately reflects the Veteran's history is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the etiology of any current left knee disability.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.  

The examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current left knee disability was caused by or made worse by the Veteran's service-connected right knee disability.  The examiner should specifically address the Veteran's contentions that alterations in gait and weightbearing due to his right knee disability have led to his left knee disability.

The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period should be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


